UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4115


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DWAYNE RODERICK ROSS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:09-cr-00714-CMC-1)


Submitted:   February 4, 2011             Decided:   March 16, 2011


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy W. Murphy, THE LAW OFFICES OF WADE S. KOLB, JR., Sumter,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, James C. Leventis, Jr., Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Dwayne Roderick Ross was convicted, following a jury

trial, of conspiracy to distribute cocaine and cocaine base.

The district court determined that Ross had two or more prior

qualifying            convictions             and    therefore        qualified        as   a   career

offender.         The court sentenced Ross to 344 months’ imprisonment.

On appeal, he challenges his career offender designation based

on the determination that two of his prior convictions qualified

as crimes of violence.                       We affirm.

                  To be sentenced as a career offender, a defendant

must    be       at    least        eighteen         years    of    age    at   the    time     of    the

instant offense of conviction, the instant offense must be for a

felony       that         is    either        a     crime    of    violence     or     a    controlled

substance         offense,          and       the    defendant      must      have    at    least     two

qualifying predicate offenses for either a controlled substance

offense      or       a    crime        of    violence.           U.S.    Sentencing        Guidelines

Manual       §    4B1.1(a)          (2009).           The    only     issue     in    contention       is

whether Ross had the necessary predicate offenses.

                 Ross contends that his prior South Carolina conviction

for    possession              of   a   sawed-off           shotgun      does   not    constitute      a

“crime       of       violence”           and       therefore       does    not       qualify    as     a

predicate offense for the career offender classification.                                              We

have recently addressed this very issue in the context of a

North Carolina conviction for possession of a sawed-off shotgun

                                                        2
and concluded that, while possession of a sawed-off shotgun is

not a “violent felony” for purposes of the Armed Career Criminal

Act (“ACCA”), the authoritative Guidelines commentary for Career

Offender provides that it is a “crime of violence” under that

provision.       United States v. Hood,                      F.3d        , 2010 WL 5383895

(4th Cir. Dec. 29, 2010); see United States v. Hawkins, 554 F.3d

615   (6th      Cir.)    (acknowledging             Sixth       Circuit    precedent       that

possession of a sawed-off shotgun was not a “violent felony”

under    the    ACCA,     but    following          the     Guidelines         commentary      to

conclude that it was a “crime of violence” for purposes of the

career    offender       guideline),          cert.       denied,        129   S.   Ct.    2817

(2009).          We     therefore       agree         with       the     district     court’s

determination          that     this        prior     conviction          qualifies       as    a

predicate crime of violence for purposes of the career offender

classification.

               Next,    Ross     argues        that       his    prior     conviction          for

discharging a firearm into a dwelling did not qualify as a crime

of violence for the career offender classification.                              A “crime of

violence” is defined as an offense punishable by imprisonment

for   more     than     one     year    and     that      “has      an    element    of    use,

attempted use, or threatened use of physical force against the

person of another, or [] is burglary of a dwelling, arson, or

extortion,      involves       use     of    explosives,         or    otherwise     involves



                                               3
conduct    that       presents       a    serious     potential        risk    of    physical

injury to another.”            USSG § 4B1.2(a).

               The         South     Carolina        statute       underlying          Ross’s

conviction prohibits the “discharge [of] firearms at or into a

dwelling house . . . regularly occupied by persons.”                                S.C. Code

Ann. § 16-23-440(A) (2003).                    By its terms, the statute “involves

conduct    that       presents       a    serious     potential        risk    of    physical

injury    to    another,”          and    therefore     meets    the     definition     of   a

“crime     of        violence”           set    forth     in     USSG      § 4B1.2(a)(2).

Additionally, the commentary to the guidelines provides that a

“‘[c]rime        of         violence’          includes        murder,        manslaughter,

kidnapping, aggravated assault, . . . .”                           We agree with the

district court that discharging a firearm into a dwelling is

similar to aggravated assault, and therefore constitutes a crime

of violence.

               Because Ross did, in fact, have at least two prior

convictions          for    crimes       of    violence   or     controlled         substance

offenses when he committed the instant drug conspiracy offense,

the district court correctly determined that the career offender

guideline applied.             We deny Ross’s motions for leave to file a

supplemental appendix and a pro se supplemental brief and affirm

his sentence.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                                 4
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5